Citation Nr: 1021409	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  99-03 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased disability rating for 
pseudofolliculitis barbae (PFB), currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1975 to September 
1984.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the above-referenced 
claim.  

In September 2000, September 2003, December 2005, July 2007, 
and June 2009, the Board remanded the case to the RO, via the 
Appeals Management Center (AMC), for further development and 
adjudicative action.  In a December 2009 Supplemental 
Statement of the Case (SSOC), the RO/AMC affirmed the 
determination previously entered.  The case was then returned 
to the Board for further appellate review.


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran's 
service-connected PFB was manifested by constant exudation or 
itching, extensive lesions, or marked disfigurement.

2.  The Veteran's PFB was not objectively shown to cover 20 
to 40 percent of his entire body or 20 to 40 percent of 
exposed areas affected, or; require systematic therapy such 
as corticosteroids or other immunosuppressive drugs for a 
total duration of six weeks or more, but not constantly, 
during the past 12-month period.  


CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent 
for service-connected PFB have not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1-4.3, 4.7, 
4.118, Diagnostic Code 7806 (2002) (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009) requires VA to assist a claimant at the time he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of the information and 
evidence necessary to substantiate their claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will attempt to provide; 
and (3) that the claimant is expected to provide.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously 
held that any errors in notice required under the VCAA should 
be presumed to be prejudicial to the claimant unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  Under Sanders, VA bore the burden of proving 
that such an error did not cause harm.  Id.  

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 
1696 (2009), the United States Supreme Court held that the 
Federal Circuit's blanket presumption of prejudicial error in 
all cases imposed an unreasonable evidentiary burden upon VA. 
 Rather, in Shinseki v. Sanders, the Supreme Court suggested 
that determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id.  As such, 
in conformance with the precedents set forth above, on 
appellate review the Board must consider, on a case-by-case 
basis, whether any potential VCAA notice errors are 
prejudicial to the claimant. 

By letter dated in September 2002, February 2003, May 2004, 
August 2007 and February 2009, the Veteran was notified of 
the information and evidence necessary to substantiate his 
claim.  VA told the Veteran what information he needed to 
provide, and what information and evidence that VA would 
attempt to obtain.  Under these circumstances, the Board 
finds that VA has satisfied the requirements of the VCAA.  

With respect to the Dingess notice requirements, in light of 
the Board's denial of the Veteran's claim, no disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
Court's holding.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect of 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.

In this case, the Veteran was provided pertinent information 
in the October 2007 notice letter, and Supplemental Statement 
of the Cases (SSOCs) dated in January 1999, December 2001, 
and May 2005.  Specifically, the October 2007 letter informed 
the Veteran of the necessity of providing, on his own or by 
VA, medical or lay evidence demonstrating a worsening or 
increase in severity of the respective disability and the 
effect that the worsening has on his employment and daily 
life.  The Veteran was informed that should an increase in 
disability be found, a disability rating would be determined 
by applying the relevant diagnostic codes; and examples of 
pertinent medical and lay evidence that he could submit 
relevant to establishing entitlement to increased 
compensation.  The Veteran was provided notice of the 
applicable relevant diagnostic code provisions in the 
aforementioned SSOCs.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service, VA, 
and private medical treatment records have been obtained.  He 
was provided appropriate VA medical examinations.  There is 
no indication of any additional, relevant records that the RO 
failed to obtain.

In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandates of the VCAA.    

Increased Disability Ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the veteran's 
entire history is reviewed when assigning a disability 
rating, 38 C.F.R. § 4.1, where service connection has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
A recent decision the Court has held that in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

PFB

The Veteran's claim for an increased disability rating for 
PFB was received by the RO in September 1998.  The relevant 
diagnostic criteria for the evaluation of skin disabilities 
have been revised during the pendency of this appeal.  The 
effective date of the change was August 30, 2002.  See 67 
Fed. Reg. 49590, 49596-99 (July 31, 2002).  The amended 
rating criteria can be applied only for periods from and 
after the effective date of the regulatory change.  The prior 
criteria can apply only the periods before the effective date 
of the regulatory change.  See VAOPGCPREC 3-00 (Apr. 10, 
2000).  In the present case, the Veteran's disability was 
considered under both the old and new criteria, and he was 
notified of both the old and the revised regulations.  
Accordingly, there is no prejudice to the Veteran in 
evaluating the Veteran's disability pursuant to both sets of 
criteria.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Pursuant to the old schedule of ratings for skin disorders, 
Diagnostic Code 7814 (tinea barbae) was to be rated under 
Diagnostic Code 7806 (eczema).  See 38 C.F.R. § 4.118 (2002).  
Under Diagnostic Code 7806, a 10 percent rating was assigned 
for exfoliation, exudation or itching of an exposed surface 
or extensive area.  A 30 percent disability rating was 
assigned in cases of constant exudation or itching, extensive 
lesions, or marked disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Codes 7806, 7813, 7814 (2002). 
  
Under the new criteria, PFB is considered to be a form of 
dermatophytosis.  A 30 percent rating is warranted if the 
disease covers 20 to 40 percent of the entire body or 20 to 
40 percent of exposed areas affected, or; if constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs is required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  A 60 percent, maximum, rating is 
warranted if the disease covers more than 40 percent of the 
entire body or more than 40 percent of exposed areas 
affected, or; if constant or near constant systematic therapy 
such as corticosteroids or other immunosuppressive drugs is 
required during the past 12-month period.  38 C.F.R. § 4.118, 
Diagnostic Codes 7806, 7813 (2009). 

The Board notes that under the revised schedule of ratings 
for skin disorders, Diagnostic Code 7813 instructs that tinea 
barbae is to be rated under Diagnostic Code 7800 
(disfigurement of the head, face, or neck), Diagnostic Codes 
7801-7805 (scars), or Diagnostic Code 7806 (dermatitis), 
depending on the predominant disability.  
 
Under Diagnostic Code 7800, disfigurement of the head, face, 
or neck with visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement warrants a 30 percent 
evaluation. 
 
The eight characteristics of disfigurement are:  scar five or 
more inches (13 or more centimeters) in length; scar at least 
one-quarter inch (0.6 centimeters) wide at widest part; 
surface contour of scar elevated or depressed on palpation; 
scar adherent to underlying tissue; skin hypo- or hyper-
pigmented in an area exceeding six square inches (39 square 
centimeters); skin texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches 
(39 square centimeters); underlying soft tissue missing in an 
area exceeding six square inches (39 square centimeters); and 
skin indurated and inflexible in an area exceeding six square 
inches (39 square centimeters).  Id. at Note (1). 
 
The criteria of Diagnostic Code 7801 regarding scars are not 
applicable as the Veteran's PFB is limited to the head, face, 
and neck. 
 
Under Diagnostic Code 7802, a 10 percent rating is warranted 
for scars that are superficial, do not cause limited motion, 
and cover area of 144 square inches (929 sq. cm).  A 
superficial scar, as defined in Note 2, is one not associated 
with underlying soft tissue damage. 
 
Under Diagnostic Code 7803, a 10 percent rating is warranted 
for a scar that is superficial and unstable.  An unstable 
scar is defined at Note 1 as one where, for any reason, there 
is frequent loss of covering over the scar.  A superficial 
scar is defined in Note (2) as one not associated with 
underlying soft tissue damage. 
 
Under Diagnostic Code 7804, a 10 percent rating is warranted 
for superficial scars that are painful on examination. A 
superficial scar is again defined in Note (1) as one not 
associated with underlying soft tissue damage. 
 
Under Diagnostic Code 7805, a scar may also be rated based 
upon limitation of function of the part affected. 

The record reflects that the Veteran underwent VA 
examinations in October 1998.  The October 1998 examination 
report shows that he was noted to have a hyperpigmented 
follicular rash on his neck and face consistent with PFB.  

VA outpatient treatment records have been associated with the 
claims file and show intermittent treatment for PFB.  In an 
August 1999 outpatient treatment record, the Veteran was 
assessed as having intermittent folliculitis.  A VA 
dermatology consult record dated in October 1999 shows that 
the Veteran reported sometimes having a tender, chronic 
facial rash.  A clinical examination revealed small 
hyperpigmented papules mainly on the chin area of the beard.  
No pustules or nodules were observed.  The diagnosis was mild 
PFB and the Veteran was prescribed a topical benzoly peroxide 
gel and a topical Retin-A cream to treat his symptoms.  A 
September 2000 treatment record shows that he was prescribed 
the daily use of a topical benzoly peroxide cream for his 
disability.  VA treatment records dated in April 2001, June 
2001, and September 2001 show a prescription for a topical 
benzoyl peroxide gel.  

In March 2001, the Veteran underwent a VA skin examination, 
at which time he reported symptoms associated with his 
disability.  He indicated that each time after he shaved he 
experienced bumps, lumps, and scars, which were painful and 
itchy.  He reported that he had been prescribed facial creams 
to treat his condition but without any improvement.  The 
Veteran stated that his PFB rash usually appeared underneath 
his chin and on his face in the areas where he shaves.  On 
examination, examiner stated that no significant facial rash 
was visualized.  The diagnosis was PFB.  

A VA scars examination report dated in June 2004 is of record 
and notes the Veteran's history of PFB.  During the physical 
examination, the examiner noted small papules on the 
Veteran's face all over the area where he shaved.  No scars 
were noted; the examiner indicated that there were no scars 
large enough to be measured.  The examination was negative 
for any visible, palpable tissue loss, gross distortion, or 
asymmetry of the features or set of features of the face.  
There were no scars 5 inches or more in length or scars that 
showed any type of elevation or depression.   Additionally, 
there were no scars seen that would be adherent to underlying 
tissue.  The skin was not observed to be hyperpigmented in an 
area exceeding 6 inches and the skin texture was described as 
normal.  The examiner stated that there was no underlying 
soft tissue missing in any area of the face.  The facial skin 
was not indurated or inflexible.  The diagnosis was 
pseudofolliculitis.

In June 2004, the Veteran underwent a VA skin disease 
examination.  He reported experiencing flare ups of his PFB 
whenever he shaved, which was reported as two to three times 
a week.  He reported that his disease was intermittent and 
characterized by a breakout of bumps on his face twice a 
month, along with stinging and burning of the face after he 
shaves.  He reported using over-the-counter lotion to threat 
his symptoms.  On physical examination, small papules 
measuring around 30 in number where observed on the Veteran's 
face in the area where he shaves.   There was no scarring or 
disfigurement noted.  The diagnosis was mild PFB.    

A December 2005 VA treatment record reveals a prescription 
for a topical antibiotic gel, to be used as occasion arises.  
Subsequent VA medical records show treatment for unrelated 
conditions.  

In May 2006, the Veteran underwent a VA examination for his 
service-connected PFB.  The Veteran reported having 
previously treated his condition with creams of unknown names 
and using an unidentified oral medication for six weeks to 
treat his condition.  It was requested that the Veteran 
provide the names of his medications; however, this 
information has not been associated with the claims file.  He 
denied using any medication at the time of the examination.  
The Veteran stated that he currently had itchy bumps around 
his mouth and neck.  Physical examination revealed the 
following:  a 3 millimeter diameter and 1 millimeter diameter 
hypopigmented, slightly raised follicle on the left anterior 
neck; a 4 millimeter diameter follicle on the left mandible; 
a 1 millimeter flat, hypopigmented follicle on the right 
anterior neck; a .5 millimeter slightly elevated follicle on 
the right side of the mouth; and multiple pinpoint follicles 
above the upper lip that were raised, nondiscolored, and 
nontender.  The condition was noted to affect less than 1 
percent of the exposed area and less than .5 percent of the 
entire body.  There was no degree of exfoliation, exudation, 
ulceration or disfigurement noted.  The examiner indicated 
that there was no gross distortion or asymmetry of any of the 
Veteran's features due to his skin condition.   The skin 
condition was not found to cause any disfigurement.  The 
diagnosis was PFB.

The RO obtained the Veteran's private medical treatment 
records dated from October 2005 to April 2009, which show 
frequent treatment for PFB.  A private treatment record dated 
in January 2006 illustrates that he was prescribed an oral 
antibiotic, an antibiotic topical cream and a medicated body 
wash to treat his PFB.  He was noted to have discontinued the 
use of the oral medication in a May 2006 treatment record.  
The Veteran was noted to use a medicated wash for his skin 
condition in July 2006, at which time he reported that he was 
doing well.  He was noted to have a few erythematous papules 
in the beard area.  A March 2007 treatment record shows that 
a few erythematous papules were observed, along with small 
keloids on the beard area; his condition described as much 
improved.  In September 2007, the Veteran was prescribed an 
oral antibiotic to treat his condition, along with medicated 
body wash, and antibiotic lotion.  A treatment note dated in 
November 2007 shows that the Veteran was prescribed a 
corticosteroid lotion to treat the PFB.  He was seen for a 
follow up examination in January 2008, at which time he was 
prescribed the use of the oral antibiotic, a medicated wash, 
an antibiotic lotion, and a corticosteroid lotion.  Treatment 
records dated in February and June of 2008 note the presence 
of small keloids in the beard area.  In June 2008, the 
Veteran reported that he no longer used the oral antibiotic.  
He was seen for follow up treatment in July 2008, at which 
time the examiner noted that the PFB was doing well.    

In an April 2010 Written Brief Presentation, the Veteran's 
accredited representative asserted that the Veteran's 
disability should be evaluated under the diagnostic code for 
facial scars, as he has keloid scars on his face.  The 
representative reiterated the Veteran's assertion that a 
higher disability rating is warranted for the Veteran's 
disability.

Analysis

Having reviewed the evidence and the pertinent laws, the 
Board determines that the Veteran's PFB does not meet the 
criteria for a disability rating in excess of 10 percent 
under either the former or the revised criteria of Diagnostic 
Code 7806.  The medical evidence of record does not indicate 
that an increased disability rating is warranted in either 
circumstance.  As the preponderance of the evidence is 
against the claim, the appeal must be denied. 

As noted above, the Veteran's skin disability is currently 
rated at 10 percent.  In order for the next higher 30 percent 
disability rating to be warranted under the former rating 
criteria, the competent medical evidence of record would have 
to show that the skin disability was productive of constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  


Although the evidence dated prior to August 30, 2002 shows 
treatment for the Veteran's PFB, there is no objective 
medical evidence that the Veteran's skin disability was 
characterized by constant exudation or itching, extensive 
lesions, or marked disfigurement.  Indeed, the medical 
evidence is negative for any reports or clinical findings of 
these symptoms and instead illustrates that the Veteran's 
disability has many been characterized by small, 
hyperpigmented papules located on the beard area of his face.  
The evidence of record indicates that the Veteran's PFB 
symptomatology occurred intermittently during this time 
period.  An August 1999 VA treatment record shows the 
Veteran's PFB was described as intermittent and the Veteran 
reported in October 1999 that he sometimes had a chronic 
facial rash.  While the Veteran reported during the March 
2001 VA examination that he had itchy bumps following 
shaving, there is no objective evidence that his itching was 
so severe to be characterized as constant itching to warrant 
the next-higher 30 percent disability rating under the old 
diagnostic code.  To the extent that the Veteran has reported 
that his skin symptomatology includes itchy bumps after 
shaving, the Board notes that this symptom is already 
contemplated by the criteria for a 10 percent disability 
rating under the old version of Diagnostic Code 7806.  

Similarly, the medical evidence does not suggest that the 
Veteran's disability has resulted in marked disfigurement.  
The Board recognizes that the Veteran reported having scaring 
due to his skin disability during the March 2001 VA skin 
examination.  However, the March 2001 examination report 
shows that no significant facial rash was visualized during 
the examination.  Essentially, there are no clinical findings 
that the reported scaring resulted in a marked disfigurement 
of the Veteran's face during this time period.  Accordingly, 
a 30 percent rating is not warranted under former version of 
Diagnostic Code 7806. 

With regards to the disability under the new version of 
Diagnostic Code 7806 (from August 30, 2002, forward), the 
Board again notes that the next-higher 30 percent disability 
rating is warranted for skin disabilities covering 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected; or if the condition requires constant or near 
constant systematic therapy, such as the use of 
corticosteroids or immunosuppressive drugs, for a six weeks 
or more, but not constantly, during the past 12 month period.  
Diagnostic Code 7806.  
Here, the Board finds that the Veteran's PFB has not been 
manifested by 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  As reflected in 
the June 2004 VA scars and skin disease examination reports, 
the Veteran's disability was noted to only cover the beard 
area of his face.  During the May 2006 VA skin examination, 
the disability was only found to cover 1 percent of the 
exposed area and .5 percent of the entire body.  The Board 
notes that the record shows that the Veteran has in the past 
used oral antibiotic medications, antibiotic gels, lotions, 
and creams, Retin-A cream, and a corticosteroid cream and 
lotion intermittently.  However, these therapeutic measures 
constitute topical treatment or do not include the use of any 
systemic therapy involving corticosteroid or 
immunosuppressive drugs.   Thus, although the Veteran has had 
certain instances when he treated his condition through the 
use of prescription medication and topical agents, including 
a corticosteroid cream, such treatment does not constitute 
intermittent systematic therapy such as corticosteroids or 
immunosuppressive drugs.  Accordingly, the preponderance of 
the evidence does not show that the next-higher 30 percent 
disability rating is warranted under the new version of 
Diagnostic Code 7806.

Consideration has also been given to whether a high 
disability rating is warranted under a different disability 
rating applicable to skin disabilities.  In this regard, the 
Board recognizes the contention made by the Veteran's 
accredited representative in the April 2010 Written Brief 
Presentation that the Veteran's disability should be 
evaluated under the diagnostic code for facial scars, as he 
has keloid scars on his face.  The Board recognizes that the 
private treatment records dated in February and June of 2008 
indicate the presence of small keloids in the beard area.  
However, a disability rating higher than 10 percent disabling 
is not warranted under Diagnostic Code 7800 (disfigurement of 
the head, neck, or face), as the objective medical evidence 
from August 30, 2002 does not indicate any visible or 
palpable tissue loss and either a gross distortion or 
asymmetry of one feature or paired set of features, or with 
at least two characteristics of disfigurement.  Indeed, the 
May 2006 VA examination revealed that the Veteran's 
disability did not cause any disfigurement, gross distortion, 
or asymmetry of his facial features.  Moreover, there is no 
clinical evidence dated after the VA examination which 
indicates that the Veteran's skin disability meets the 
criteria for a 30 percent disability rating under Diagnostic 
Code 7800.

The Board finds Diagnostic Codes 7801 and 7802 to be 
inapplicable, as they evaluate scars other than on the head, 
face, or neck.  The criteria of Diagnostic Codes 7803 (which 
evaluates an unstable superficial scar manifested by frequent 
loss of covering of the skin over the scar), 7804 (which 
evaluates a superficial scar which is painful on 
examination), and 7805 (which instructs the rater to evaluate 
a scar according to limitation of function of the affected 
part) are also not applicable.  There is no lay or medical 
description of frequent loss of skin on his face.  Further, 
while he has reported at times experiencing a stinging or 
burning sensation after shaving, there is no indication that 
his condition is physically painful or has resulted in 
limited motion of his head, face, or neck.  Specifically, the 
physical examination during the June 2004 VA examination 
found the face was not inflexible in any area.  Thus, a 
disability rating under a different diagnostic code for a 
skin disability is not warranted in this case.  

Additionally, the Board has considered the statements of the 
Veteran as to the severity of his PFB.  He is certainly 
competent to report that his symptoms are worse.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a 
claim for an increased schedular rating, VA must only 
consider the factors as enumerated in the rating criteria 
discussed above, which in part involves the examination of 
clinical data gathered by competent medical professionals.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994).  To the extent 
that the Veteran argues or suggests that the clinical data 
supports an increased disability rating or that the rating 
criteria should not be employed, he is not competent to make 
such an assertion.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1994) (holding that a witness must be competent in 
order for his statements or testimony to be probative as to 
the facts under consideration).



The Board has considered whether the application of "staged 
ratings" would be in order.  See Hart, 21 Vet. App. at 505.  
However, there appears to be no identifiable specified 
periods on appeal during which the Veteran's service-
connected PFB warranted a disability rating higher than the 
currently assigned 10 percent evaluation.

In addition, the Veteran's disability does not warrant 
referral for extra-schedular consideration.  In exceptional 
cases where schedular disability ratings are found to be 
inadequate, consideration of an extra-schedular disability 
rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-
step analysis for determining whether an extra-schedular 
disability rating is appropriate.  Thun v. Peake, 22 Vet. 
App. 111 (2008).  First, there must be a comparison between 
the level of severity and symptomatology of the Veteran's 
service-connected disability and the established criteria 
found in the rating schedule to determine whether the 
Veteran's disability picture is adequately contemplated by 
the rating schedule.  Id.  If not, the second step is to 
determine whether the claimant's exceptional disability 
picture exhibits other related factors identified in the 
regulations as "governing norms."  Id.; see also 38 C.F.R. 
§ 3.321(b)(1) (governing norms include marked interference 
with employment and frequent periods of hospitalization).  If 
the factors of step two are found to exist, the third step is 
to refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-
schedular rating.  Id.  In the present case, the current 
Diagnostic Code adequately contemplates the symptoms of the 
Veteran's skin disability as there is no evidence of unusual 
factors such as marked interference with employment or 
frequent hospitalizations.  Therefore, referral for the 
assignment of an extra-schedular disability rating is not 
warranted.

In conclusion, the Board finds that the criteria for a 
disability rating in excess of 10 percent disabling for PFB 
have not been met.  Where, as here, the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not for application.  38 U.S.C.A. § 5107(b); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to a disability rating in excess of 10 percent 
disabling for PFB is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


